Ordered that the Defendants Do answer the Complainants Bill of Complaint in Eight Days after Service of this Rule.
Alexr Stewart Deputy Register in Chancery
In Chancery Saturday the 29th November 1735 A. M. and in the Ninth Year of his Majesty’s Reigne.
Present The Honourable Thomas Broughton Esq. Lieutenant Gover-nour, Arthur Middleton, James Kinloch, John Fenwick, Thomas Waring, Robert Wright, Joseph Wragg, John Hammorton, Esquires of his Majestys Council For Executing the Office of Chancellor; Alexander Cramahé Gentleman Master.
On Reading this Day the Petition of Sarah Allen Relict of Andrew Allen, and others the Devisees and Executors of the Last Will and Testament of the said Andrew Allen late of Charles Town Merchant Deceased It is by this Court Ordered That Jacob Motte Gabriel Manigault John Frazer John Dart and James Osmond or any three or four of them Do Divide the Said Houshold Goods and Plate lying in St. Philips Charles Town, and Allot to the Said sev*377eral Devisees their Respective One fourth parts of the same and thereof make Return into this Court on'or before the first day of February next And further That Ralph Izard Esq. John Ouldfield Senior Col. Benjamin Waring Edward Keating and Matthew Baird do Divide the Said Houshold Goods and Plate lying in St. James’s Parish Gooscreek and Allot to the Said Several Devisees their Respective one fourth parts of the Same and thereof also make Return into this Court on or before the Said First day of February next.
Alexr Stewart Deputy Register
In Chancery the 3d December 1735.
Present, The Honourable The Lieutenant Governor; Arthur Middleton, James Kinloch, John Fenwick, Joseph Wragg, Esquires of his Majesty’s Council.
Upon the Humble Petition of Nicholas Trott Esq. and Sara'h his Wife It is Ordered That Alexander Parris Esq. do Shew Cause if any he can on Friday the Fifth day of this Instant December why an Attachment Should not issue against the Said Alexander Parris for a Contempt by him Committed as in the Said Petition is alledged.
Alexr Stewart Deputy Register